DETAILED ACTION

Reasons for Allowance

Claims 1-12 are allowed.

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 1. Specifically, the combination of a method of manufacturing a through electrode substrate comprising: a step of forming a through electrode having a sidewall portion extending along a sidewall of the through hole, and a first portion positioned on the first surface of the substrate and connected to the sidewall portion; a step of forming an organic film inside the through hole; a step of forming an inorganic film at least partially covering the first portion of the through electrode from the first side; a step of forming an insulation layer positioned to the first side of the inorganic film; and a step of forming an electroconductive layer passing through the inorganic film and the insulation layer so as to be connected to the first portion of the through electrode.

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THERESA T DOAN/Primary Examiner, Art Unit 2814